Citation Nr: 1741146	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO. 13-07 406	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for lower back disability.

2. Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied service connection for a lower back disability and skin rash. The Veteran timely appealed.

The Veteran requested a hearing in his March 2013 substantive appeal, and a hearing was scheduled in November 2013. The Veteran canceled the hearing, however, and his hearing request is therefore considered withdrawn. 

The claim for service connection for a low back disability is addressed in the decision below. The claim for service connection for a skin rash is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence establishes that the Veteran's lumbar spondylosis and discogenic disease at L5-S1 is related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for lumbar spondylosis and discogenic disease at L5-S1 have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).

A review of the Veteran's service treatment records (STRs) reflects documentation of multiple complaints of lower back pain, which was diagnosed as "chronic low back syndrome."

A December 2010 letter from a physician reflects the Veteran was treated during the period of 1996 to 1998 for back pain. However, the physician states that due to the length of time that has transpired, he no longer has the medical records to provide further details as to the injuries or treatment rendered to the Veteran. 

A VA examination was conducted in January 2011. The examiner indicated she had reviewed the Veteran's case file, and specifically noted the documented complaints of lower back pain in service. Upon examination, the examiner diagnosed the Veteran with lumbar spondylosis and discogenic disease at L5-S1 and opined that it is as likely as not that the Veteran's currently diagnosed low back disability is caused by or a result of the low back condition noted in military service. As rationale, the examiner noted that the Veteran's lumbar pain has been documented as chronic since service.

Private medical records reflect an October 2013 diagnosis of suspected discogenic disease of the thoracolumbar spine. An MRI was obtained in November 2013, and it reflects the Veteran had mild upper lumbar muscle spasm with mild anterior spondylosis associated. 

A private examination was conducted in March 2016. The examiner indicated he had reviewed the Veteran's case file. Upon examination, the examiner diagnosed the Veteran with mechanical back pain syndrome and radiculopathy and noted the Veteran's history of low back muscle spasms. After reviewing the Veteran's history, and physical exams past and present, this examiner opined that the Veteran's "health problems are mostly related to his military service."

Based upon the results of the STRs, private treatments records post service, and the VA examination and private evaluation discussed above, the Board finds that the criteria for establishing service connection for lumbar spondylosis and discogenic disease at L5-S1 have been met. The Veteran has established a current diagnosis of lumbar spondylosis and discogenic disease at L5-S1, and his service treatemtn records document multiple treatments for low back pains. Further, the evidence of record, including the Janaury 2011 VA examination and the private March 2016 evaluation, establish an etiological relationship between his in-service lower back pain and his current lumbar spondylosis and discogenic disease at L5-S1.

After consideration of the entire record and the relevant law, the Board thus finds that competent, credible, and probative evidence establishes that the Veteran's current lumbar spondylosis and discogenic disease at L5-S1 is etiologically related to his active service.


ORDER

Entitlement to service connection for lumbar spondylosis and discogenic disease at L5-S1 is granted.

REMAND

Service treatment records are silent as to any complaints of or treatment for skin problems. However, the Veteran essentially asserts that he has suffered from skin issues since service. He has not been afforded a VA examination regarding his claimed skin disorder. In light of the evidence, the Veteran should be afforded VA examination to determine the nature and etiology of his claimed skin rash disability. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Schedule the Veteran for a VA examination to determine the current diagnosis and etiology of his claimed skin rash. The entire claims file, including this remand, must be made available to the examiner.

The examiner provide a diagnosis for each skin rash or other skin disorder found to be present at any time during the appeal period.

For each such diagnosed skin disorder, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed skin rash began in or otherwise is related to his active duty service. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

2. Then, readjudicate the claim on appeal. If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


